Case 16-30332-jal           Doc 51        Filed 04/01/21         Entered 04/01/21 09:24:29                 Page 1 of 2



                                     UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF KENTUCKY


IN RE:                                                              CASE NO. 16-30332
                                                                    CHAPTER 13
CHARLES R. BASHAM
SANDRA J. BASHAM

          DEBTORS                                                   NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, William W.
Lawrence files this Notice of Final Cure Payment. The amount required to cure the default in the claim
listed below has been paid in full.

Name of Creditor: BSI FINANCIAL SERVICES




Final Cure Amount

Court       Account                                     Claim                 Claim                 Amount
Claim #     Number                                      Asserted              Allowed               Paid

    6       4396                                        $0.00                 $24,936.92            $24,936.92

Total Amount Paid by Trustee                                                                        $24,936.92



Monthly Ongoing Mortgage Payment

Mortgage is Paid:

    Through the Chapter 13 Conduit                     X Direct by the Debtors




Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
Case 16-30332-jal          Doc 51       Filed 04/01/21         Entered 04/01/21 09:24:29               Page 2 of 2



                                                                                                CASE NO. 16-30332



                                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 1st day of April 2021.


CHARLES R. BASHAM, SANDRA J. BASHAM, 10007 JOHN SILVER COURT, LOUISVILLE, KY
40229


ELECTRONIC SERVICE - JULIE O'BRYAN ATTORNEY, 1717 ALLIANT AVE STE 17,
LOUISVILLE, KY 40299-6302


BSI FINANCIAL SERVICES, 314 S FRANKLIN ST, TITUSVILLE, PA 16354


ELECTRONIC SERVICE - United States Trustee


Date: 4/1/2021                                                      /s/ William W. Lawrence
                                                                    William W. Lawrence
                                                                    Chapter 13 Trustee
                                                                    200 S. Seventh Street, Suite 310
                                                                    Louisville, KY 40202
